Case 19-02618      Doc 39-1     Filed 07/01/20 Entered 07/01/20 17:07:47          Desc Exhibit
                                       A Page 1 of 2




                                     ABO Total Loss Processing
                                       1340 Spectrum Blvd
                                       Chandler, AZ 85286
                                       Fax: (866) 447-4293


SULAIMAN LAW GROUP LTD
2500 S HIGHLAND AVE STE 200,
LOMBARD, IL 60148-7103

LUIS PERALES/CYNTHIA PERALES
4458 S SAWYER AVE,
CHICAGO, IL 60632-2819
BK CASE#1902618



                               DIRECTION TO PAY REQUEST

RE:    Claim #:0583551718
       Date of Loss:04/11/20
       Vehicle:2017 HYUNDAI TUCSON
       VIN: KM8J23A42HU576089
       Case #: 1902618
       Vehicle Owner: Luis Perales & Cynthia Perales

Date: 06/23/20


To Whom This May Concern:

Allstate has deemed the above-mentioned vehicle a total loss according to state guidelines.
Allstate cannot issue the equity payment until we receive the following:

          Direction to Pay for equity of $3,848.20 (Or copy of motion)
          Letter of Guarantee from the lienholder- $10,997.80 (payment issued 06/23/20)
          State required paperwork from your client (processing)




                                                                                         Internal Information
Case 19-02618       Doc 39-1       Filed 07/01/20 Entered 07/01/20 17:07:47          Desc Exhibit
                                          A Page 2 of 2




                                       ABO Total Loss Processing
                                         1340 Spectrum Blvd
                                         Chandler, AZ 85286
                                         Fax: (866) 447-4293




Below you will find a total loss settlement breakdown to assist with the Direction to Pay letter we
require:

ACV:                             $14,846.00
Tax:                             $0.00
Title fee:                       $0.00
Deductible                       $0.00
Total Settlement Amt:            $14,846.00


Again, as previously mentioned the payoff for $10,997.80 has already been issued directly to
the lienholder Consumer Portfolio Services on 06/23/20. Attached is a copy of the letter of
guarantee we received.


Please send acknowledgment of the Direction to Pay request within 10 business days for
                                further processing.


If emailing the Direction to Pay:      Send to claims@claims.allstate.com
                                       with claim number only in the Subject line.

If faxing the Direction to Pay:        Send to 866.447.4293 (Please include the claim number
on the cover page)

Should you have any further questions, please feel free to contact me at 480-824-6609.

Sincerely,
Anna Torres
Allstate Total Loss Department
Anna Torres
(480) 824-6609 – Phone
(866) 447-4293 – Fax




                                                                                            Internal Information
